Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  Grammatical error in line 13: “…are being aligned…”. The suggested change is: “…being aligned…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yahu et al. (CN207919165U).
Regarding claims 1-3, 11, Yahu et al. teaches a washing machine (see abstract and page 2 of the translation) comprising: a cabinet 14; a tub 16 inside the cabinet 14; a rotating tub (see interior bucket) configured to rotate inside the tub 16; a suspension device 1, 3, 9 configured to suspend the tub 16 in the cabinet 14, so that the tub 16 is supported by the cabinet 14; and a vibration reduction apparatus 4, 2, 10, 11, 6, 5, 7, 12 coupled between the tub 16 and the suspension device 1, 3, 9 and configured to reduce a vibration of the tub 16 due to the rotation of the rotating tub, the vibration reduction apparatus 4, 2, 10, 11, 6, 5, 7, 12 including a first rod 6, 5, 7, 12 including a tub connector 5 configured to connect to the tub 16 and the first rod 6, 5, 7, 12 having a first hinge 12, 7 and a second rod 4, 2, 10, 11 including a suspension device connector 2 configured to connect to the suspension device 1, 3, 9 and the second rod 4, 2, 10, 11 having a second hinge 11 rotatably coupled to the first hinge 12, the second rod 4, 2, 10, 11 being rotatably coupled to the first rod 6, 5, 7, 12; the first rod 6, 5, 7, 12 connected to the tub 16 and the second rod 4, 2, 10, 11 connected to the suspension device 1, 3, 9 (reads on claim 2); the first rod 6, 5, 7, 12 including a hinge pin 7 and the second rod 4, 2, 10, 11 capable of rotating around the hinge pin 7 (reads on claim 3) (see figures 1-3, pages 2-3 of the translation).
Regarding claims 4 and 13, Yahu et al. teaches the limitations of claims 1 and 11. Yahu et al. also teaches in figures 1-3 and pages 2-3 of the translation that the second rod 4, 2, 10, 11 includes a suspension device connector 2 configured to connect to the suspension device 1, 3, 9, the suspension device 1, 3, 9 includes a suspension bar 3, and the suspension device connector 2 is connected to the suspension bar 3 so as to be movable along the suspension bar 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8, 10, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yahu et al. (CN207919165U) as applied to claim 3.
Regarding claim 6-8, Yahu et al. teaches the limitations of claim 3. Yahu et al. also teaches in figures 1-3 and pages 2-3 of the translation that the first rod 6, 5, 7, 12 may include a disk housing 12 formed at the circumference of the hinge pin 7, and the second rod 4, 2, 10, 11 includes a disk 11 which is inserted in the disk housing 12; the disk 11 has a cylindrical shape having an upper surface, a lower surface, and a circumferential surface, and the disk housing 12 includes a first wall and a second wall spaced apart from each other to form a slot into which the disk 11 is inserted (reads on claim 7); a friction member 13 inside the disk housing 12 and configured to contact the disk 11 and cause friction while the second rod 4, 2, 10, 11 rotates around the hinge pin 7 (reads on claim 8). Yahu et al. does not teach that the second rod includes the disk housing and the first rod the disk that is inserted into the disk housing. However, since Yahu et al. teaches in pages 2-3 of the translation that the insertion of the disk into the disk housing allows for the frictional vibration reduction mechanism, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the second rod may include the disk housing and the first rod the disk that is inserted thereinto so as to provide the expected frictional vibration reducing mechanism. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 10 and 15, Yahu et al. teaches the limitations of claims 8 and 14. Yahu et al. also teaches in figures 1-2 and page 3 of the translation that the disk 11 may include a disk surface that is disposed so as to create a frictional force (due to physical contact between the disk surface, the disk housing 12 and friction member 13) according to a rotation angle of the second rod 4, 2, 10, 11 so as to provide a vibration reducing effect. Yahu et al. does not explicitly teach that the disk surface increases in thickness. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the thickness of the disk surface may be chosen based on the desired amount of contact and frictional force so as to optimize the vibration reduction effect. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art before the effective filing date of the instant invention absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 12 and 14, Yahu et al. teaches the limitations of claim 11. Yahu et al. also teaches in figures 1-3 and pages 2-3 of the translation that the first hinge 12, 7 may include a disk housing 12 formed at the circumference of the hinge pin 7, and the second hinge 11 includes a disk 11 which is inserted in the disk housing 12 and a hinge pin insertion hole formed in the disk housing 12 such that the hinge pin 7 is inserted into the hinge pin insertion hole; and a friction member 13 inside the disk housing 12 and configured to contact the disk 11 and cause friction while the second rod 4, 2, 10, 11 rotates around the hinge pin 7 (reads on claim 14). Yahu et al. does not teach that the second hinge includes the disk housing and the first hinge the disk that is inserted into the disk housing. However, since Yahu et al. teaches in pages 2-3 of the translation that the insertion of the disk into the disk housing allows for the frictional vibration reduction mechanism, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the second hinge may include the disk housing and the first hinge the disk that is inserted thereinto so as to provide the expected frictional vibration reducing mechanism. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yahu et al. (CN207919165U) as applied to claim 1 and further in view of Kiyoshi et al. (JP2007232126A).
Regarding claim 9, Yahu et al. teaches the limitations of claim 8. Yahu et al. does not explicitly teach a mounting rib formed on at least one of an inner surface of the first wall or an inner surface of the second wall where the friction member is mounted. Kiyoshi et al. teaches a rotary damper (see abstract) and that a mounting rib 6c may be provided on an inner surface of a wall where the friction member 10 is mounted, so as to provide mechanical support thereto (see figures 2-3 and pages 4-5 of the translation). Since both Yahu et al. and Kiyoshi et al. teach rotational dampers it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a mounting rib may be disposed on the first or second wall of the disk housing so as to provide mechanical support to the friction member, as shown to be known and conventional by Kiyoshi et al. 

Claims 5, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yahu et al. (CN207919165U) as applied to claim 1 and further in view of Han et al. (US20180142403).
Regarding claim 5, Yahu et al. teaches the limitations of claim 4. Yahu et al. also teaches in figures 1-3 and pages 2-3 of the translation that the suspension device connector 2 includes a holder having a connection groove into which the suspension bar 3 is inserted and a bracket that extends therefrom. Yahu et al. does not teach that the holder is rotatably coupled to the bracket. Han et al. teaches a washing machine (see abstract) and that the holder 155 may be rotatably coupled to the bracket 151 thereby allowing for improved reduction of vibration (see figure 5, paragraphs [0076]-[0077]). Since both Yahu et al. and Han et al. teach washing machines with vibration reduction systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the holder may be rotatably coupled to the bracket in the modified system by Yahu et al. so as to allow for improved reduction of vibration, as shown to be known and conventional by Han et al. 
Regarding claims 16 and 17, Yahu et al. teaches a washing machine (see abstract and page 2 of the translation) comprising: a cabinet 14 having a front plate, rear plate, right side plate, left side plate and a bottom plate; a tub 16 inside the cabinet 14; a rotating tub (see interior bucket) configured to rotate inside the tub 16; a suspension device 1, 3, 9 configured to suspend the tub 16 in the cabinet 14, so that the tub 16 is supported by the cabinet; and a vibration reduction apparatuses 4, 2, 10, 11, 6, 7, 12 between the cabinet 14 and the tub 16 and configured to reduce a vibration of the tub 16 due to the rotation of the rotating tub, the vibration reduction apparatus 4, 2, 10, 11, 6, 7, 12 configured to extend and contract in a length direction thereof (see figures 1-3, pages 2-3 of the translation). Yahu et al. does not explicitly teach a plurality of vibration reduction apparatuses. However, since Yahu et al. teaches that the vibration reduction apparatus may reduce vibrations and eccentricity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the number of vibration reduction apparatuses may be increased so as to increase the vibration reduction capacity. Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Yahu et al. does not teach the particular positioning of the first and second vibration reduction apparatuses as being parallel with the bottom plate and aligned with each other, or being between the tub and the rear plate of the cabinet. Han et al. teaches a washing machine (see abstract) and that the manner in which a vibration reduction apparatus is disposed determines the vibration reduction effect (see paragraph [0067]). Since both Yahu et al. and Han et al. teach washing machines with vibration reduction systems, it would have been obvious to one of ordinary skill in the art before the effective filing date that the positioning of the vibration reduction apparatuses of the modified system by Yahu et al. may be chosen so as to optimize the vibration reduction effect, as shown to be known and conventional by Han et al. (reads on claim 17). Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 18, Yahu et al. and Han et al. together teach the limitations of claim 16. Yahu et al. does not teach that each of the plurality of vibration reduction apparatuses includes a cylinder with an inner space connected to the tub and a piston connected to the cabinet. Han et al. teaches in figures 2, 5-6 and paragraphs [0073]-[0080] that the vibration reduction apparatus 100 may comprise a cylinder 120 with an inner space connected to the tub 21 (via 110) and a piston 130 connected to the cabinet (via 50) and configured to advance and retract in the inner space of the cylinder 120, thereby providing a vibration reducing effect. Since both Yahu et al. and Han et al. teach washing machines with vibration reduction systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a cylinder and piston may be included in the modified system by Yahu et al. so as to provide a vibration reducing effect, as shown to be known and conventional by Han et al.
Regarding claim 19, Yahu et al. and Han et al. together teach the limitations of claim 16. Yahu et al. teaches in figures 1-3 and pages 2-3 of the translation that the cabinet 14 may be associated with a guide bar 3, the tub 16 may be associated with a support pin 5, and each of the plurality of vibration reduction apparatuses 4, 2, 10, 11, 6, 7, 12 has one end connected to the guide bar 3 so as to be rotatable on the guide bar 3 while moving in a vertical direction along the guide bar 3, and another end connected to the support pin 5 so as to be rotatable on the support pin while being restricted from moving in the vertical direction.
Regarding claim 20, Yahu et al. and Han et al. together teach the limitations of claim 16. Yahu et al. teaches in figures 1-3 and pages 2-3 of the translation that the cabinet 14 may be associated with a guide bar 3, the tub 16 may be associated with a support pin 5, and each of the plurality of vibration reduction apparatuses 4, 2, 10, 11, 6, 7, 12 has one end connected to the guide bar 3 so as to be rotatable on the guide bar 3 while moving in a vertical direction along the guide bar 3, and another end connected to the support pin 5 so as to be rotatable on the support pin while being restricted from moving in the vertical direction. Yahu et al. does not teach that the cabinet is associated with the support pin while the tub is associated with the guide bar. However, since Yahu et al. teaches that the disposal of vibration reduction apparatuses between a support pin and guide bar would allow for vibration reduction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the support pin may be associated with the tub and the guide bar with the cabinet so as to provide the expected vibration reduction. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711